UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: For the transition period fromto Commission File Number 1-14742 JINPAN INTERNATIONAL LIMITED (Exact name of Registrant as specified in its charter) British Virgin Islands (Jurisdiction of incorporation or organization) c/o Hainan Jinpan Electric Company, Ltd No. 168 Nanhai Avenue (Building No. 7), Haikou Free Trade Zone Haikou, Hainan People’s Republic of China (Address of principal executive offices) Mark Du, Chief Financial Officer 390 Veterans Boulevard Carlstadt, NJ 07072 Telephone: (201) 460-8778 (x140) Facsimile: (201) 460-8775 mdu@jstusa.net (Name, Telephone, E-mail and/or Facsimile Number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Common Shares, $0.009 par value (Title of Class) NASDAQ (Name of each exchange on which registered) Securities registered or to be registered pursuant to Section 12(g) of the Act:None. Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:None. Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 8,212,728 Common Shares, par value $0.009 per share Indicate by check mark is the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 o Item 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Table of Contents FORWARD-LOOKING STATEMENTS 1 PART I Item 1. Identity of Directors, Senior Management and Advisors 2 Item 2. Offer Statistics and Expected Timetable 2 Item 3. Key Information 2 Item 4. Information on the Company 15 Item 4A. Unresolved Staff Comments 32 Item 5. Operating and Financial Review and Prospects 32 Item 6. Directors, Senior Management and Employees. 42 Item 7. Major Shareholders and Related Party Transactions. 45 Item 8. Financial Information. 46 Item 9. The Offer and Listing 48 Item 10. Additional Information 49 Item 11. Quantitative and Qualitative Disclosure of Market Risk 54 Item 12. Description of Securities Other than Equity Securities 55 Part II Item 13. Defaults, Dividend Arrearages and Delinquencies 55 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 55 Item 15. Controls and Procedures 55 Item 16A. Audit Committee Financial Expert 56 Item 16B. Code of Ethics 56 Item 16C. Principal Accountant Fees and Services 57 Item 16D. Exemptions from the Listing Standards for Audit Committees 57 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 57 Item 16F. Change in Registrant’s Certifying Accountant 57 Item 16G. Corporate Governance 58 Part III Item 17. Financial Statements 58 Item 18. Financial Statements 58 Item 19. Exhibits 58 SIGNATURES 59 Financial Statements Reports of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets as of December 31, 2008 and 2009 F-3 Consolidated Statements of Income for the years ended December 31, 2009, 2008 and 2007 F-4 Consolidated Statements of Shareholders’ Equity for the years ended December 31, 2009, 2008 and 2007 F-5 Consolidated Statements of Cash Flows for the years ended December 31, 2009, 2008 and 2007 F-6 Notes to Consolidated Financial Statements F-7 FORWARD-LOOKING STATEMENTS All statements made in this Annual Report on Form 20-F other than purely historical information are “forward-looking statements” within the meaning of the federal securities laws. Forward-looking statements include statements regarding future plans and objectives. These statements may be preceded or followed by or otherwise include the words “believes,” “expects,” “anticipates,” “intends,” “continues,” “plans,” “estimates,” “projects” or similar expressions or statements that events “will,” “should,” “could,” “might” or “may” occur. These statements are only our current expectations. These statements appear throughout this Annual Report on Form 20-F, including under “Item 3. Key Information – Risk Factors” and “Item 5 – Operating and Financial Review and Prospects.” They are based on our management's beliefs and assumptions and on information currently available to our management. Forward-looking statements involve risks, uncertainties and assumptions. Although we do not make forward-looking statements unless we believe we have a reasonable basis for doing so, we cannot guarantee their accuracy. Actual results may differ materially from those expressed in these forward-looking statements due to a number of uncertainties and risks, including the risks described in this Annual Report on Form 20-F and other risks, including: our ability to successfully implement our business strategy; the impact of existing and new competitors in the markets in which we compete, including competitors that may offer less expensive products and services, more desirable or innovative products or technological substitutes, or have more extensive resources or better financing; the effects of rapid technological changes and vigorous competition in the markets in which we operate; uncertainties about the future growth in electricity consumption and infrastructure development in the markets in which we operate; other factors or trends affecting the industry generally and our financial condition in particular; the effects of the higher degree of regulation in the markets in which we operate; general economic and political conditions in the countries in which we operate or other countries which have an impact on our business activities or investments; the monetary and interest rate policies of the countries in which we operate; changes in competition and the pricing environments in the countries in which we operate; and exchange rates. We caution you not to place undue reliance on the forward-looking statements, which speak only as of the date of this Annual Report on Form 20-F. Except as required by law, we are not under any obligation, and expressly disclaim any obligation, to update or alter any forward-looking statements, whether as a result of new information, future events or otherwise. All subsequent forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section and the “Risk Factors” section under Item 3. Key Information. -1- PART I Unless specifically referenced, the following entities are collectively referred in this annual report as “we,” “us” or “our”: Jinpan International Limited (“Jinpan International”), a British Virgin Islands business company; Jinpan International (USA) Limited (“Jinpan USA”), a New York corporation and wholly owned subsidiary of Jinpan International; Jinpan Realty Group, LLC (“Jinpan Realty”), a New Jersey limited liability company and wholly owned subsidiary of Jinpan International; Jinpan Electric (China) Company Limited (“Jinpan China”), a foreign funded PRC limited liability company and wholly owned subsidiary of Jinpan International; Hainan Jinpan Electric Company Limited (“Hainan Jinpan”), a sino-foreign cooperative venture owned by Jinpan International and Wuhan Jinpan Electric Company Ltd.; Hainan Jinpan R&D Company Limited (“Hainan Jinpan R&D”). a Chinese enterprise wholly-owned by Hainan Jinpan; Wuhan Jinpan Electric Company Limited (“Wuhan Jinpan”), a Chinese enterprise owned by Jinpan China and Hainan Jinpan; Shanghai Jinpan Electric Company Limited (“Shanghai Jinpan”), a Chinese enterprise owned by Jinpan China and Hainan Jinpan; Jinpan Electric Group Alternative Energy Equipment (Shanghai) Co. Ltd. (“Jinpan Alternative Energy”), a Chinese enterprise wholly owned by Shanghai Jinpan; Jinpan Electric Group Transmission and Distribution Automation Equipment (Shanghai) Co. Ltd. (“Jinpan T&D”), a Chinese enterprise wholly owned by Shanghai Jinpan; Jinpan Electric Group International Trading (Shanghai) Co. Ltd.(“Jinpan Trading”), a Chinese enterprise wholly owned by Shanghai Jinpan; and Shanghai Pan-Ding Investment Co. Ltd. (“Shanghai Panding”), a Chinese enterprise wholly owned by Shanghai Jinpan. Item 1. Identity of Directors, Senior Management and Advisors Not Applicable. Item 2.Offer Statistics and Expected Timetable Not Applicable. Item 3.Key Information A.Selected Financial Data The following selected financial data should be read in conjunction with “Item 5. Operating and Financial Review and Prospects” and the consolidated financial statements and notes included in this Annual Report on Form 20-F. We prepare our historical consolidated financial statements in accordance with generally accepted accounting principles in the United States (U.S. GAAP). The following selected financial data have been derived from our audited consolidated financial statements for each of the years from 2005 to 2009. The selected consolidated statement of income data for the years 2007, 2008, and 2009, and the selected consolidated balance sheet data at December 31, 2008 and 2009, have been derived from our audited consolidated financial statements set forth in “Item 18. Financial Statements.” The selected consolidated statement of income data for the years 2005 and 2006, and the selected consolidated balance sheet data at December 31, 2005, 2006 and 2007, has been derived from our previously published audited consolidated financial statements, which are not included in this report. These selected financial data should be read in conjunction with our consolidated financial statements and the notes thereto and are qualified entirely by reference to such consolidated financial statements. -2- All of the Earnings per share, Number of shares outstanding and Dividends per share below have been adjusted to reflect the two-for-one stock split of our common shares, effective February 6, 2010, as if such reverse split had been in effect during the periods indicated. Year ended December 31, RMB RMB RMB RMB RMB US$(1) (In thousands, except per share and share data) Income Statement Data: Net sales Costs of goods sold ) Gross profit Selling and administrative expenses ) Income from operations Interest expense ) Non operating income Income before income taxes Income taxes ) Income before minority interest Minority interest ) ) - Net income Earnings per share: Basic Diluted Number of shares outstanding:(2) Basic Diluted Dividends per share $
